       Case 4:18-cv-00268-CW Document 71 Filed 03/26/19 Page 1 of 4



 1 BRADLEY S. PHILLIPS (SBN 85263)            CHARLES F. ROBINSON (SBN 113197)
   brad.phillips@mto.com                      charles.robinson@ucop.edu
 2 MUNGER, TOLLES & OLSON LLP                 MARGARET L. WU (SBN 184167)
   350 South Grand Avenue                     margaret.wu@ucop.edu
 3 Fiftieth Floor                             UNIVERSITY OF CALIFORNIA
   Los Angeles, California 90071-3426         Office of the General Counsel
 4 Telephone:     (213) 683-9100              1111 Franklin Street, 8th Floor
   Facsimile:     (213) 687-3702              Oakland, CA 94607-5200
 5                                            Telephone:     (510) 987-9800
   BRYAN H. HECKENLIVELY (SBN 279140)         Facsimile:     (510) 987-9757
 6 bryan.heckenlively@mto.com
   ELIZABETH A. KIM (SBN 295277)
 7 elizabeth.kim@mto.com
   MUNGER, TOLLES & OLSON LLP
 8 560 Mission Street
   Twenty-Seventh Floor
 9 San Francisco, California 94105-2907
   Telephone:     (415) 512-4000
10 Facsimile:     (415) 512-4077

11 Attorneys for Defendants THE REGENTS OF
   THE UNIVERSITY OF CALIFORNIA, JANET
12 NAPOLITANO, NICHOLAS B. DIRKS, CAROL
   T. CHRIST, STEPHEN C. SUTTON, JOSEPH D.
13
   GREENWELL, MARGO BENNETT, ALEX
14 YAO, LEROY HARRIS, MARC DECOULODE,
   AND JOEY WILLIAMS
15

16                           UNITED STATES DISTRICT COURT
17              NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
18
19 JOHN JENNINGS, et al.,                     Case No. 18-CV-00268-CW
20              Plaintiff,                    STIPULATION RE UC DEFENDANTS’
                                              DEADLINE TO ANSWER
21        vs.
                                              Judge:   Hon. Claudia Wilken
22 REGENTS OF THE UNIVERSITY OF
   CALIFORNIA, et al.,
23
             Defendants.
24

25

26

27

28

                                                                             18-cv-00268-CW
                      STIPULATION RE UC DEFENDANTS’ DEADLINE TO ANSWER
        Case 4:18-cv-00268-CW Document 71 Filed 03/26/19 Page 2 of 4



 1                                             STIPULATION
 2          In support of this Stipulation, the Parties state as follows:

 3          WHEREAS, on March 12, 2019, the Court entered an order granting in part and denying in

 4 part the UC Defendants’ motion to dismiss the Second Amended Complaint;

 5          WHEREAS, on March 12, 2019, the Court entered an order granting in part and denying in

 6 part Defendant Raha Mirabdal’s motion to dismiss with leave to amend within twenty-one days,

 7 with Defendant Mirabdal’s answer due on April 22, 2019;

 8          WHEREAS, the hearing on the motions to dismiss previously set for April 23, 2019 has

 9 been vacated;

10          WHEREAS, the UC Defendants’ Answer is currently due on March 26, 2019;

11          WHEREAS, the UC Defendants understand that Plaintiffs intend dismiss Defendant

12 Mirabdal from this action and Plaintiffs do not intend to further amend their complaint;

13          WHEREAS, in order to allow the UC Defendants to prepare an answer in light of the

14 Court’s ruling and because of the schedules of counsel, the Parties agree that the UC Defendants’

15 Answer deadline should be continued to April 22, 2019;

16          WHEREAS, this Stipulation would not affect the June 4, 2019 Initial Case Management

17 Conference or any other deadlines set by the Court;

18          NOW THEREFORE, Plaintiffs and Defendants through their counsel of record stipulate
19 and respectfully request that the UC Defendants’ deadline to file an Answer shall be extended to

20 April 22, 2019.

21

22 DATED: March 26, 2019

23

24
                                                By:         /s/ William J. Becker, Jr.
25                                                  WILLIAM J. BECKER, JR.
                                                Attorney for Plaintiffs
26

27

28


                                                        -1-                              18-cv-00268-CW
                          STIPULATION RE UC DEFENDANTS’ DEADLINE TO ANSWER
        Case 4:18-cv-00268-CW Document 71 Filed 03/26/19 Page 3 of 4



 1 DATED: March 26, 2019

 2

 3
                                      By:          /s/ Bryan H. Heckenlively
 4                                         BRYAN H. HECKENLIVELY
                                      Attorney for UC Defendants
 5
     DATED: March 26, 2019
 6

 7

 8                                    By:         /s/ John Hamasaki
                                          JOHN HAMASAKI
 9                                    Attorney for Defendant Miller
10

11 DATED: March 26, 2019

12

13                                    By:         /s/ Rachel Lederman
                                          RACHEL LEDERMAN
14
                                      Attorney for Defendant Mirabdal
15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                            -2-                                18-cv-00268-CW
                     STIPULATION RE UC DEFENDANTS’ DEADLINE TO ANSWER
        Case 4:18-cv-00268-CW Document 71 Filed 03/26/19 Page 4 of 4



 1                      ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)(3)
 2         I, Bryan H. Heckenlively, am the ECF User whose ID and password are being used to file

 3 this document. I hereby attest that concurrence in the filing of this document has been obtained

 4 from the signatories.

 5

 6

 7 DATED: March 26, 2019                               /s/ Bryan H. Heckenlively
                                                   BRYAN H. HECKENLIVELY
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                                    -3-                                  18-cv-00268-CW
                           STIPULATION RE UC DEFENDANTS’ DEADLINE TO ANSWER
